FILED
                                                                                  May 12, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


                             STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re A.G., C.G., T.S., D.G., and R.C.

No. 21-0889 (Monongalia County 21-JA-33, 21-JA-34, 21-JA-35, 21-JA-36, and 21-JA-37)



                               MEMORANDUM DECISION


        Petitioner Mother K.S., by counsel Amanda J. Ray, appeals the Circuit Court of
Monongalia County’s September 30, 2021, order terminating her parental rights to T.S., D.G., and
R.C. and imposing an alternative disposition with regard to A.G. and C.G. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and Katica
Ribel, filed a response in support of the circuit court’s order. The guardian ad litem, Teresa J.
Lyons, filed a response on behalf of the children also in support of the circuit court’s order.
Petitioner filed a reply. On appeal, petitioner argues that the circuit court erred in (1) denying her
a post-adjudicatory improvement period, (2) denying her motion to continue the dispositional
hearing, (3) finding that the DHHR made reasonable efforts when no services were offered, (4)
finding that petitioner demonstrated an inadequate capacity to solve the problems of abuse and
neglect, and (5) terminating her parental rights without holding an evidentiary hearing.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds that the circuit court erred in imposing disposition without requiring the

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990). Additionally, the circuit court imposed disposition pursuant to
West Virginia Code § 49-4-604(c)(5) with regard to A.G. and C.G. The statute provides that

       [u]pon a finding that the abusing parent or battered parent or parents are presently
       unwilling or unable to provide adequately for the child’s needs, commit the child
       temporarily to the care, custody, and control of the department, a licensed private
       child welfare agency, or a suitable person who may be appointed guardian by the
       court.
                                                  1
DHHR to present any evidence at the dispositional hearing. This case satisfies the “limited
circumstances” requirement of Rule 21(d) of the Rules of Appellate Procedure and is therefore
appropriate for a memorandum decision vacating the circuit court’s order rather than an opinion.

        On April 1, 2021, the DHHR filed a child abuse and neglect petition against petitioner,
alleging that she failed to protect the children from physical and sexual abuse perpetrated by her
live-in boyfriend, J.C. 2 Specifically, the DHHR alleged that child A.G., then fourteen years old,
reported that J.C. performed oral sex on her on two occasions. A.G. reported that she told petitioner
of the abuse and that petitioner told her not to tell anyone. The DHHR further alleged that T.S. and
D.G. inappropriately touched A.G., and that A.G. suffered from anxiety, depression, and suicidal
ideations. The DHHR also alleged that the children exhibited aggressive behavior towards each
other and suffered from mental health issues and that petitioner failed to maintain their medical
appointments and medication.

        A Child Protective Services (“CPS”) worker investigated the allegations and spoke to
A.G.’s therapist, who reported that A.G. disclosed sexual abuse by J.C. According to the therapist,
A.G. told petitioner of the abuse and petitioner and J.C. claimed that J.C. was sleepwalking during
the incidents. The CPS worker arranged for the children to undergo forensic interviews, and all of
the children reported being touched inappropriately by D.G. A.G. also disclosed physical abuse
perpetrated by J.C. against the children, including whipping them hard enough to leave red marks
and dragging R.C. down the stairs by her arm. Following the interviews, the CPS worker spoke to
petitioner, who acknowledged that she had seen D.G. inappropriately touch the other children and
expressed concerns with J.C.’s discipline of the children. Petitioner further acknowledged that
A.G. reported sexual abuse by J.C. to her and that she confronted J.C. about the allegations, but he
explained that he “did n[ot] remember doing it.”

        The circuit court held a preliminary hearing later in April of 2021. The DHHR presented
the testimony of a CPS worker, who testified that the DHHR had recently received a total of five
referrals regarding the family and recounted the allegations of physical and sexual abuse, as well
as her investigation into the same. The worker testified that petitioner acknowledged that J.C. was
“rough” with the children, that A.G. had disclosed sexual abuse by J.C., that she accepted J.C.’s
sleepwalking explanation, and that she continued to live with J.C. until the children were removed
from her care. Following the children’s removal, J.C. admitted himself to Highland Hospital, and
petitioner obtained a domestic violence protective order (“DVPO”) against him. The worker
further indicated that petitioner had not sought medical attention for A.G. The worker also testified
that petitioner had been the subject of prior abuse and neglect proceedings from 2015 to 2018 and
that a CPS case was opened against her and services were provided for nine months in 2020. The
court found that there existed probable cause to believe that the children were at risk of imminent
danger in the custody of petitioner and J.C. and that there were no reasonable available alternatives
to the removal of the children from their care.

        Petitioner submitted to a parental fitness evaluation in June of 2021. The evaluator gave
petitioner a poor diagnosis for attaining minimally adequate parenting in the near future, especially
given her participation in prior services. The evaluator opined that petitioner’s “profile suggests


       2
           J.C. is the biological father of child R.C. only.
                                                     2
difficulty with dependency and avoidant behavior.” Further, the evaluator noted that petitioner has
“pronounced problems with differentiation between appropriate and inappropriate parenting.” The
evaluator stated that petitioner had been in abusive relationships and was aware of A.G.’s sexual
abuse but did nothing to address that situation and told the child to remain silent. Lastly, the
evaluator noted that the records suggested an ongoing pattern of verbal and physical abuse in the
home that negatively impacted the children over the course of several years. The evaluator
concluded that petitioner did not have the parental capacity to care, protect, and change in order to
adequately provide for the children.

        In July of 2021, the court held an adjudicatory hearing. Petitioner stipulated to the
allegations contained in the petition—that she failed to protect her children from physical and
sexual abuse and that she failed to seek medical care for A.G. The court accepted petitioner’s
stipulation and adjudicated her as an abusing parent.

        The court held an initial dispositional hearing in August of 2021. Petitioner moved the
court to grant her a post-adjudicatory improvement period. Petitioner’s counsel proffered that
petitioner understood that she should have done more to protect the children after A.G. disclosed
sexual abuse by J.C. Counsel further noted that petitioner had previously successfully completed
an improvement period and regained custody of the children in 2018 and that she had successfully
participated in services in 2020. The DHHR objected, arguing that petitioner had previously been
granted services from 2015 to 2018 and again for nine months in 2020 but that she failed to
adequately address her parenting deficits. During the conversation, it was discovered that the
DHHR had not timely filed case plans and, as such, the hearing was continued.

        The court held a final dispositional hearing in September of 2021. At the hearing, the
DHHR stated that it was going to present the testimony of the evaluating psychologist when
petitioner’s counsel interrupted and requested a ruling on her motion for an improvement period.
What ensued was a lengthy proffer by petitioner, the DHHR, and the guardian as to petitioner’s
motion and disposition, and no testimony was taken. At the conclusion of the hearing, the court
denied petitioner’s motion for an improvement period and terminated her parental rights. The court
noted that petitioner had essentially been on an improvement period since 2015 when considering
the amount of time spent offering her services. The court further noted, “And whether it’s been
issues of homelessness or failure to protect, it boils down to her basic inability to parent.” The
court relied upon the opinion of the guardian and the evaluating psychologist in reaching its
decision. The court further found that petitioner lacked the ability to parent or make decisions that
would give her children a good life and that she had not been able to learn how to do so.
Accordingly, pursuant to the guardian’s recommendation, the court imposed disposition pursuant
to West Virginia Code § 49-4-604(c)(5) with regard to A.G. and C.G. given their ages and desires. 3
The court terminated petitioner’s parental rights to the remaining children, finding that petitioner
“will not be able to remedy the issues that led to the filing of the petition in the near or distant
future and it is necessary for the welfare of the children to terminate her parental rights.” Petitioner
objected and requested that the court permit her to voluntarily relinquish her parental rights to T.S.,


       3
        As of the dispositional hearing, A.G. was nearly fifteen years old, and C.G. was fourteen
years old. Both children expressed that they did not want petitioner’s parental rights to be
terminated.
                                                   3
D.G., and R.C., which the court denied. Petitioner appeals the court’s September 30, 2021,
dispositional order terminating her parental rights to T.S., D.G., and R.C. and imposing an
alternative disposition with regard to A.G. and C.G. 4

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner alleges that the circuit court erred in finding that the DHHR made
reasonable efforts to reunify the family when no services were offered. According to petitioner,
the court “focused too much” on the fact that petitioner was the subject of prior abuse and neglect
proceedings and a prior safety plan when no details of the underlying issues or the services
provided are known. Petitioner contends that the DHHR “made absolutely no efforts, reasonable
or otherwise, to preserve the familial relationship.” Petitioner further argues that the court
recognized that the proceedings were coming to a conclusion in an unusually fast manner and that,
despite recognizing the same, terminated petitioner’s parental rights without requiring the DHHR
to make reasonable efforts and without hearing any evidence.

       However, what petitioner fails to recognize is that the DHHR is not required to make
reasonable efforts to preserve the family in all circumstances. According to West Virginia Code §
49-4-604(c)(7)(A),

       [f]or purposes of the court’s consideration of the disposition custody of a child
       pursuant to this subsection, the department is not required to make reasonable
       efforts to preserve the family if the court determines: . . . The parent has subjected
       the child, another child of the parent or any other child residing in the same
       household or under the temporary or permanent custody of the parent to aggravated



       4
         The fathers of A.G., C.G., T.S., and D.G. continue to participate in proceedings. Should
reunification with the fathers not occur, the permanency plan for those children is adoption or legal
guardianship. R.C.’s father’s parental rights were terminated below, and the permanency plan for
R.C. is adoption by her foster family.
                                                  4
       circumstances which include, but are not limited to, abandonment, torture, chronic
       abuse, and sexual abuse.

(Emphasis added). While the circuit court below did not explicitly find that petitioner’s case
constituted one of aggravated circumstances, the evidence overwhelmingly supports such a
finding. As set forth above, petitioner received services through an improvement period over the
course of three years between 2015 and 2018 and received out-of-court services over the course
of nine months in 2020. Despite the DHHR’s extended efforts, the petition in this matter was filed
based upon allegations that occurred only one month after the close of petitioner’s 2020 services.
This Court has previously addressed the non-exhaustive nature of West Virginia Code § 49-4-
604(c)(7)(A) and whether circumstances similar to the case at bar constitute aggravated
circumstances. We concluded that they do.

        Specifically, in In re C.C., the Court was asked to find error in the termination of a parent’s
parental rights when no services were offered during the proceedings. No. 19-0322, 2019 WL
6139581 (W. Va. Nov. 19, 2019)(memorandum decision). In denying the parent relief in that
matter, we concluded as follows:

       Given such an abbreviated time between the dismissal of the first petition and filing
       of the second petition, viewed in combination with the extensive DHHR services
       provided during the first case such that no other or additional services were
       available or prospectively helpful to [p]etitioner, we cannot find that the circuit
       court erred in concluding that DHHR was not required to provide services under
       these particular circumstances.

Id., at *5. The circumstances in In re C.C. are nearly identical to those in the present matter.
Petitioner received services for years, including during the nine months shortly before the filing of
the instant petition, yet failed to make any meaningful improvements to her ability to parent the
children as a result of these services. Additionally, the circuit court made a specific finding of
aggravated circumstances regarding J.C.’s sexual abuse of A.G. Accordingly, given petitioner’s
extensive history of services, coupled with the aggravated circumstances finding regarding one of
her children, we cannot find that petitioner is entitled to relief in this regard under the
circumstances of this case.

        Petitioner next argues that the circuit court erred in denying her motion for a post-
adjudicatory improvement period when she clearly demonstrated that she was willing and able to
actively participate in services and requested the improvement period in writing. Petitioner states
that she expressed her willingness to actively participate in the proceedings and “had begun the
work towards her individual therapy to deal with the problems addressed in the psychological
evaluation.” Further, petitioner notes that she successfully completed an improvement period
during a prior proceeding, which she contends indicates her ability to comply with services in the
underlying proceedings.

       As addressed above, the DHHR was not required to make reasonable efforts given the
circumstances of petitioner’s case. Therefore, the DHHR was justified in not affording petitioner
services throughout the proceedings. However, this is not dispositive as to an improvement period.

                                                  5
West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a post-
adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” We have noted
that “West Virginia law allows the circuit court discretion in deciding whether to grant a parent an
improvement period.” In re M.M., 236 W. Va. 108, 115, 778 S.E.2d 338, 345 (2015).
“Additionally, if a parent is unable to demonstrate an ability to correct the underlying conditions
of abuse and/or neglect in the near future, termination of parental rights may proceed without the
utilization of an improvement period.” In re Charity H., 215 W. Va. 208, 216, 599 S.E.2d 631,
639 (2004).

        Here, petitioner fails to demonstrate that she was entitled to an improvement period. Aside
from filing her written motion for an improvement period, petitioner presented no evidence in
support of her motion. Petitioner failed to testify or present testimony at the hearing during which
her counsel addressed her motion, and her counsel simply proffered as to why petitioner would
comply with the terms and conditions of an improvement period. Given that petitioner takes issue
with the DHHR’s proffer in support of its motion to terminate petitioner’s parental rights, we fail
to understand how she believes her counsel’s proffer was sufficient evidence to support her own
motion. Based on the record before us, we find that petitioner failed to demonstrate that she was
entitled to an improvement period. We note, however, that this decision in no way forecasts an
outcome should petitioner file another motion for an improvement period upon remand of this
matter to the circuit court.

        Next, petitioner argues that the circuit court erred in terminating her parental rights without
first holding an evidentiary hearing to allow the parties to call witnesses or move for the entry of
any exhibits into evidence. Petitioner cites to Rule 35(b)(1) of the West Virginia Rules of
Procedure for Child Abuse and Neglect Proceedings, which sets forth that “[w]hen termination of
parental rights is sought and resisted, the court shall hold an evidentiary hearing on the issues thus
made, including the issues specified by statute and make such findings with respect thereto as the
evidence shall justify.” (Emphasis added). Petitioner notes that, while the DHHR indicated its
intent to present testimony, the circuit court became distracted by her motion for an improvement
period and terminated her parental rights to some of the children and imposed an alternative
disposition with regard to the others without hearing any evidence. As such, petitioner avers that
she was denied a meaningful opportunity to be heard and that the circuit court’s findings are
without basis. We agree.

        Pursuant to West Virginia Code § 49-4-601(h), “[i]n any proceeding pursuant to this article,
the party or parties having custodial or other parental rights or responsibilities to the child shall be
afforded a meaningful opportunity to be heard, including the opportunity to testify and to present
and cross-examine witnesses.” Indeed, as this Court has held,

               “West Virginia Code, Chapter 49, Article [4], Section [601 (2015)], as
       amended, and the Due Process Clauses of the West Virginia and United States
       Constitutions prohibit a court or other arm of the State from terminating the parental
       rights of a natural parent having legal custody of his child, without notice and the
       opportunity for a meaningful hearing.” Syl. Pt. 2, In re Willis, 157 W. Va. 225, 207
       S.E.2d 129 (1973).

                                                   6
Syl. Pt. 3, In re T.S., 241 W. Va. 559, 827 S.E.2d 29 (2019). 5 Here, it is clear that the circuit court
violated petitioner’s right to be heard.

         This Court has previously held that “‘[t]he standard of proof required to support a court
order limiting or terminating parental rights to the custody of minor children is clear, cogent and
convincing proof.’ Syllabus Point 6, In re: Willis, 157 W.Va. 225, 207 S.E.2d 129 (1974).” Syl.
Pt. 2, In re Samantha M., 205 W. Va. 383, 518 S.E.2d 387 (1999). Here, the dispositional hearing
consisted of the proffers of the DHHR and the guardian. Indeed, the record reveals that no sworn
testimony was presented in support of the termination of petitioner’s parental rights or any other
alternative disposition. Given that no evidence was presented at the dispositional hearing, the
circuit court was incapable of determining that the DHHR met its burden of clear and convincing
proof. Therefore, the termination of petitioner’s parental rights was erroneous.

        As we have explained,

                [w]here it appears from the record that the process established by the Rules
        of Procedure for Child Abuse and Neglect Proceedings and related statutes for the
        disposition of cases involving children adjudicated to be abused or neglected has
        been substantially disregarded or frustrated, the resulting order of disposition will
        be vacated and the case remanded for compliance with that process and entry of an
        appropriate dispositional order.

Syl. Pt. 5, In re Edward B., 210 W. Va. 621, 624, 558 S.E.2d 620, 623 (2001). We find that the
process established by our rules has been substantially disregarded or frustrated such that the
dispositional order must be vacated, in part, and the matter remanded for a new dispositional
hearing. Additionally, petitioner must be provided the opportunity to cross-examine any witnesses
presented and to present any evidence she believes supports her position at disposition.

       Because we are remanding the matter for a proper dispositional hearing, we need not
address petitioner’s assignments of error that the circuit court erred in (1) finding that petitioner
demonstrated an inadequate capacity to solve the problems that led to the filing of the abuse and
neglect petition and (2) denying petitioner’s motion to continue the dispositional hearing.

        For the foregoing reasons, the September 30, 2021, dispositional order terminating
petitioner’s parental rights to T.S., D.G., and R.C. and imposing an alternative disposition with
regard to A.G. and C.G. is vacated, in part, and this case is remanded with direction to the circuit
court to hold a new dispositional hearing in keeping with the direction above. 6 This Court is not


        5
        While this holding specifically references a prior version of West Virginia Code § 49-4-
601, the current version, enacted in May of 2019, retains language requiring that parents be
provided a “meaningful opportunity to be heard, including the opportunity to testify.”
        6
         We note that the vacation of the September 30, 2021, dispositional order applies only to
the circuit court’s termination of petitioner’s parental rights to T.S., D.G., and R.C. and imposition
of an alternative disposition with regard to A.G. and C.G. Although the same order on appeal
                                                   7
suggesting any outcome in vacating and remanding this matter. Rather, the desired result is that
another hearing be held so that evidence may be presented and that the case be fully developed
and properly resolved. Taking into consideration the length of time that this case has been pending,
the circuit court is ordered to hold the new dispositional hearing without delay.

       The Clerk is directed to issue the mandate in this case forthwith.


                                                 Vacated, in part, and Remanded with Directions.

ISSUED: May 12, 2022


CONCURRED IN BY:


Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




contained rulings regarding the rights of some of the respondent fathers, they did not appeal the
same, and the status of their parental rights is unaffected by this memorandum decision.
                                                 8